                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION AT CINCINNATI

PPS SERVICE GROUP, LLC,

              Plaintiff,
                                                       Case No.1:18-CV-00727
       vs.
                                                       Judge Michael R Barrett
ADAM ECKERT and ROBERT ROBY,

              Defendants.



                                          ORDER


      This matter is before the Court on the combined Order and Report and

Recommendation (R&R) filed by the Magistrate Judge on August 20, 2019 (Doc. 71).

The Magistrate Judge’s Order grants Plaintiff’s Rule 56(d) Motion to Defer

Consideration (Doc. 39) of Defendant Robert Roby’s Motion for Summary Judgment

(Doc. 23) and denies as moot, subject to refiling, various non-dispositive motions

(Docs. 3, 15, 21, 25, 45, 46, and 57). Her R&R recommends that Defendant Robert

Roby’s Motion for Summary Judgment (Doc. 23) be denied without prejudice to refiling

once the limited discovery contemplated by Plaintiff’s successful Rule 56(d) Motion to

Defer Consideration (Doc. 39) is complete.

      Proper notice was given to the parties under 28 U.S.C. § 636(b)(1)(C), including

notice that the parties would waive further appeal if they failed to file objections to the

Report and Recommendation in a timely manner. United States v. Walters, 638 F.2d

947 (6th Cir. 1981). In this regard, Plaintiff requested—and received—two separate


                                              1
    extensions of time to file objections to this R&R (and one other1 filed on the same

    date). (See Doc. 72 & 8/27/2019 Notation Order and Doc. 75 & 9/12/2019 Notation

    Order). Yet Plaintiff’s Objection, filed September 25, 2019, is not an objection to the

    Magistrate Judge’s R&R. (See Doc. 86). Rather, it is an objection to the Magistrate

    Judge’s Order regarding Plaintiff’s Motion for an Award of Costs and Fees Pursuant to

    Fed. R. Civ. P. 4(d) (Doc. 15, filed December 12, 2018) against Defendant Adam

    Eckert, which was unopposed, and Plaintiff’s Motion for Contempt (Doc. 25, filed

    January 30, 2019) against Defendant Robert Roby, which was fully briefed. Both of

    these motions are non-dispositive. And both, along with five other discovery-related

    motions, were denied as moot, subject to refiling, to the extent the issues raised

    therein were not resolved after a status conference by telephone set for September 3,

    2019. (See Doc. 71 at PageID 1297). According to the docket in this civil action, the

    Status Conference took place as scheduled, and, the day after, this matter was

    referred to mediation. (See 09/03/2019 Minute Entry, 09/04/2019 Referral and

    09/05/2019 Order Setting Settlement Conference). Regrettably, the mediation was

    unsuccessful. (See 09/18/2019 Minute Entry).

           Upon consideration of the foregoing, the Court finds nothing “clearly erroneous

    or contrary to law” in the Magistrate Judge’s Order concerning the two motions

    Plaintiff references, which is the appropriate standard of review under 28 U.S.C. §

    636(b)(1)(A). See also Fed. R. Civ. P. 72(a). Accordingly, Plaintiff’s Objections to the




1
    (See Doc. 69).

                                                2
    Magistrate Judge’s Order (Doc. 71) are OVERRULED. 2           Additionally, because no

    objections have been filed regarding the Magistrate Judge’s R&R (Doc. 71), it is

    hereby ACCEPTED and ADOPTED. Consistent with the recommendation of the

    Magistrate Judge, Defendant Robert Roby’s Motion for Summary Judgment (Doc. 23)

    is DENIED WITHOUT PREJUDICE to refiling once the limited discovery contemplated

    by Plaintiff’s successful Rule 56(d) Motion to Defer Consideration (Doc. 39) is

    complete.

          IT IS SO ORDERED.


                                             s/ Michael R. Barrett
                                             HON. MICHAEL R. BARRETT
                                             UNITED STATES DISTRICT JUDGE




2
  As earlier noted, however, the Magistrate Judge’s Order does not restrict refiling these motions
if their proponent believes the issues raised therein were not resolved during the September 3,
2019 Status Conference, and by extension, the September 18, 2019 Settlement Conference.
                                                3
